Exhibit 10.11 FORM OF ADVISOR WARRANT WARRANT NO. FA WARRANT TO PURCHASE SHARES OF COMMON STOCK OF Across America Financial Services, Inc (Pending Name change to Omni Bio Pharmaceutical, Inc.) Warrant to Purchase 1,750,000 Shares (subject to adjustment as set forth herein) Exercise Price $.001 Per Share (subject to adjustment as set forth herein) VOID AFTER 5 P.M., MST, March 31, 2014 THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION FILED IN ACCORDANCE WITH THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT. Across America Financial Services, Inc. (whose name is being changed to Omni Bio Pharmaceutical, Inc.), 5350 South Roslyn, Suite 400, Greenwood Village, CO 80111, (the "Company"), hereby certifies that, for a purchase price of $100 in value received, Bathgate
